Citation Nr: 1135185	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  11-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a headache disorder.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for vertigo.  

4.  Entitlement to service connection for a headache disorder.  

5.  Entitlement to service connection for vertigo.  

6.  Entitlement to service connection for hypertension claimed as secondary to the service-connected PTSD.  

7.  Entitlement to service connection for a cardiac disorder claimed as secondary to the service-connected PTSD.  

8.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Allen Gumpenburger, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision, a June 2010 rating decision, and an October 2010 rating decision by the RO.  

The Veteran was afforded a hearing held at the RO before a Decision Review Officer (DRO) in February 2011.  

Of preliminary importance, as the claim for an increased rating for the service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Further, the claims of service connection for a headache disorder and for vertigo have been previously denied in an unappealed rating decision in May 1946.  

The most recent attempt by the Veteran to reopen this claim was received by VA in October 2009.  Although the RO adjudicated this claim on the merits in the March 2010 rating decision, the Board still is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized these matters as set forth on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of service connection for a headache disorder, vertigo, hypertension claimed as secondary to service-connected PTSD and a cardiac disorder claimed as secondary to the service-connected PTSD, and entitlement to a TDUI rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected PTSD is shown to have been manifested by a disability picture that more closely resembles that of occupational and social impairment with reduced reliability and productivity due to such symptoms of impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and no more than difficulty in establishing and maintaining effective work and social relationships; however, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-	continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships is not demonstrated  

2.  A May 1946 rating decision denied the original claims of service connection for a headache disorder and vertigo; the Veteran was notified in writing of the RO's determination, but did not appeal in a timely fashion.  

3.  The evidence submitted since the RO's May 1946 rating decision is new as it is neither cumulative nor redundant of the evidence of record at the time of the previous denial and relates to a previously unestablished fact that tends to substantiate the claims of service connection for a headache disorder and for vertigo.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 50 percent, and no more for the service-connected PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2010).  

2.  New and material evidence has been received to reopen the claims of service connection for a headache disorder and vertigo.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2009, January 2010, May 2010, and June 2010.  

In these letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) has held, in the context of a claim to reopen on the basis of new and material evidence, that VA must look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the November 2009 letter indicated both that certain claims had previously been denied in the RO decisions, as described in greater detail below, and that evidence would be needed to substantiate a link between these disorders and service.  The Board finds such action to be fully adequate in view of Kent.  

The claims were readjudicated in June 2011.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

As to the claim for an increased initial rating for service-connected PTSD, the Board acknowledges that, as addressed in the Remand section of this decision, there are outstanding private treatment records from various medical facilities and practitioners that have not yet been associated with the claims file.  

However, the Board notes that these records address the Veteran's claimed heart condition, and not any psychiatric disorders.  Moreover, the Board notes that the Veteran specifically denied any current treatment for his PTSD at his DRO hearing.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

A.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


B.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  



Specific Legal Criteria

Under 38 C.F.R. § 4.130, DC 9411 (2010), this diagnostic code provides:

100%	Total occupational and social impairment, due to such symptoms as: gross 	impairment in thought processes or communication; persistent delusions or 	hallucinations; grossly inappropriate behavior; persistent danger of hurting 	self-or others; intermittent inability to perform activities of daily living 	(including maintenance of minimal personal hygiene); disorientation to time 	or place; memory loss for names of close relatives.  Own occupation, or own 	name.  

70%	Occupational and social impairment, with deficiencies in most areas, such as 	work, school, family relations, judgment, thinking, or mood, due to such 	symptoms as: suicidal ideation; obsessional rituals which interfere with 	routine activities; speech intermittently illogical, obscure, or irrelevant; near-	continuous panic or depression affecting the ability to function 	independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; 	neglect of personal appearance and hygiene; difficulty in adapting to 	stressful circumstances (including work or a work like setting); inability to 	establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability and productivity 	due to such symptoms as: flattened affect; circumstantial, circumlocutory, or 	stereotyped speech; panic attacks more than once a week; difficulty in 	understanding complex commands; impairment of short-and long-term 	memory; impaired judgment; impaired abstract thinking; disturbances of 	motivation and mood; difficulty in establishing and maintaining effective 	work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work 	efficiency and intermittent periods of inability to perform occupational tasks 	(although generally functioning satisfactorily, with routine behavior, self 	care, and conversation normal), due to such symptoms as: depressed mood, 	anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep 	impairment, mild memory loss (such as forgetting names, directions, recent 	events).  

38 C.F.R. § 4.130, DC 9411 (2010).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  


Standard of Review

The Board's analysis will focus specifically on the evidence that is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he is entitled to a higher initial evaluation for his PTSD due to symptoms of nightmares, intrusive thoughts, depression, uncertainty, increased irritability, and a desire to isolate himself from others.  These assertions are supported by various written statements submitted by the Veteran, along with his hearing testimony.  

The Veteran underwent a VA PTSD examination in February 2010, during which he reported serving in combat during World War II and being employed as a construction worker post-service.  The Veteran was married 2 months after discharge from service and was divorced after 2 months.  He had been married two additional times, for 12 and 14 years respectively.  He indicated that he currently lived alone and had one adult son.  

The examiner noted the Veteran started working as a truck driver, but suffered from frequent dizziness episodes with passing out and frequent headaches that interfered with driving, so he changed careers to one in construction after 5 to 10 years.  

The Veteran reported working in construction until his early 60's, when he could no longer work anymore due to health problems including stents, cardiac bypass surgery, and prostate cancer.  The Veteran was currently unemployed and had been so for more than 20 years.  

The Veteran endorsed symptoms of anger, short-temperedness and, difficulty with authority figures after being discharged from service, which caused problems in his post-service employment.  He reported keeping mostly to himself, not going out much socially, and not making new friends because he felt uneasy.  He reported avoiding crowds and social gatherings.  He was treated with Zoloft to help with his mood and anger.  

On evaluation, the examiner observed that the Veteran reported experiencing severe psychological trauma while in the military and his response involved severe and constant fear of dying and extreme helplessness.  He reported a history of intermittent nightmares, avoidance behaviors, difficulty falling and staying asleep, hypervigilance, social isolation, feelings of detachment, intermittent passive suicidal ideation over the years, usually occurring in periods of worsened stress, and feelings of detachment.  The Veteran denied any history of a suicidal attempt, psychiatric admissions or psychiatric treatment.  

On examination, the examiner observed that the Veteran appeared younger than his stated age, had good grooming and hygiene, dressed appropriately to weather and situation, was cooperative and pleasant, and had good eye contact.  The examiner noted that the Veteran appeared somewhat anxious initially, but relaxed during the interview.  His speech was described as normal in rate and fluency; his mood was described as disappointed and angry with VA and the government; his affect was described as euthymic; his thought processes were linear and goal directed; his judgment and insight were described as good, and his memory, attention and concentration were observed to be grossly intact.  The Veteran denied any suicidal ideation, homicidal ideation, audio hallucinations, visual hallucinations, and paranoia.  

The Veteran was diagnosed with PTSD and was assigned a GAF score of 55.  Significantly, the examiner added that there were deficiencies in most of the areas of work, family relations, judgment, thinking and mood.  

The record is negative for any treatment of PTSD and shows a history of depression and PTSD treated with various antidepressants.  Specifically, an October 2003 VA treatment record indicated that the Veteran was married and lived with his wife and that his depression had started with marriage problems, and that he had an employment history of being a former restaurant owner.  

Notably, during his hearing, the Veteran testified that, although he currently experiences PTSD that affected his daily living, he was not in treatment for his PTSD due to "laziness."  Additionally, when discussing his employability, he reported working for his son until 3 or 4 years ago, but he was not on the payroll.  He stopped working due to various physical ailments including his cardiac disorder, headache disorder and dizziness, but did not attributed his inability to work to his PTSD.  

The Board acknowledges that, during his recent examination, the Veteran endorsed having a history of intermittent, passive suicidal ideation, current symptoms of excessive anger and a tendency to isolate himself from others.  The VA examination report indicated that there were deficiencies in most of the areas of work, family relations, judgment, thinking and mood.  

However, the psychiatric examination findings showed that his speech was normal in rate and fluency, his affect was euthymic, his thought processes were linear and goal directed, his judgment and insight were good, and his memory, attention, and concentration were grossly intact.  

The Veteran also denied having any current suicidal ideation, homicidal ideation, hallucinations, visual hallucinations or paranoia, and his hearing testimony supports a finding that he currently has a relationship with his son.   

Finally, based on the VA examination, the VA examiner assigned a GAF score of 55 that, as indicated, is shown to be reflective of more moderate symptoms such as moderate difficulty in social, occupational, or school functioning.  

As noted, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Overall, the Board finds that the service-connected PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment; impaired abstract thinking; disturbances of motivation and mood; but only difficulty in establishing and maintaining effective work and social relationships.    

In this regard, the medical evidence as a whole does not show that the service-connected PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships;  

Accordingly, on this record, an initial increased of 50 percent, but not more for the service-connected PTSD is warranted.  

Further, the service-connected PTSD is not shown to productive of an unusual or exceptional disability picture so as to obviate the application of the established rating standards in this case.  The Veteran's disabling manifestations as identified are reasonably addressed by the rating criteria providing for an increased rating of 50 percent.    

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board has considered whether "staged" ratings are appropriate for the claims on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addressing the petitions to reopen the previously denied claims, the Board notes that RO denied the original claims in a rating decision in May 1946.

In a statement received in October 2009, the Veteran requested that his claims of service connection for a headache disorder and for vertigo be reopened.  The evidence added to the record since the May 1946 RO rating decision includes various VA and private treatment records.  

In addition to new medical treatment records, the new evidence includes written statements in support of the claim from the Veteran regarding his claimed disorders, along with his DRO hearing testimony.  

Based on a review of the record, the Board finds the evidence added since the May 1946 rating decision regarding the Veteran's claims of service connection for a headache disorder and vertigo provides a more complete picture of the circumstances surrounding the origin of these disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the VA and private treatment records, and the Veteran's written statements and hearing testimony are new, in that they are evidence that has not been considered by the RO.  They are also material, in that they tend to relate to an unestablished fact necessary to establish the claims.  

Therefore, this evidence is new and material and sufficient to reopen the claims.  


ORDER

An increased, initial evaluation of 50 percent, but not higher for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

As new and material evidence has been received to reopen the claim of service connection for a headache disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for vertigo, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  



REMAND

The Veteran asserts that his headache disorder and vertigo are related to his service.  Further, he contends that his hypertension and cardiac disorder are related to his service-connected PTSD.  

With respect to the claimed headache disorder and vertigo, the service treatment records reveal findings of frequent headaches and vertigo attacks with occasional blacking out.  

The Board notes that in a May 1946 RO rating decision, the Veteran received service connection for the residuals of resection of a deviated septum.  

Significantly, VA treatment records, dated in June 1946, July 1946, August 1946, and October 1952, reflect ongoing treatment for dizziness and frontal headaches.  A VA Form 10-2614, Clinical Record-Final Summary, dated in October 1948, shows complaints of headaches and dizzy spells, and reflects physical examination findings of basal spur on right side of septum, evidence of submucous resection, turbinates boggy with exudates on surface, and sinuses transilluminate.  The Veteran was diagnosed with deviated nasal septum and allergic rhinitis.  A private physician's note, dated in May 1970, indicates a chief complaint of headache sometimes occurring with dizziness, mostly occurring in the frontal portion of the headache radiating to the back of the head and down the neck.  

Further, in his February 2011 DRO hearing testimony, the Veteran described ongoing complaints of headaches and dizziness since service, but denied current treatment though he still experiences symptoms.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed headache disorder and vertigo.  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465. 469 (1994).  

With respect to the claims of service connection for hypertension and for a cardiac disorder, to include as secondary to service-connected PTSD, the Board notes that, beginning in 2007, VA and private treatment records indicate diagnoses of coronary artery disease and of hypertension.  

Specifically, a statement from a private cardiac specialists, dated in April 2010, indicates a history of coronary artery disease, bypass surgery, subsequent percutaneous intervention on the left anterior, descending right coronary artery, and saphenous vein graft to the obtuse marginal.  

The physician noted underlying hypertension and hyperlipidemia, in addition to a pace maker, intermittent angina, and occasional dyspnea on exertion due to chronic systolic congestive heart failure.  

Significantly, in June 2010, the same private cardiac specialist who provided the April 2010 statement opined that the Veteran's PTSD at least as likely as not contributed to the development of the Veteran's coronary artery disease and hypertension which led to his myocardial infarction.  

In September 2010, a VA examiner provided an opinion as to the etiology of the Veteran's hypertension.  The examiner reportedly conducted a "Medline search combining 'PTSD' and 'hypertension'," and cited to a recent study entitled, "Newly Reported Hypertension After Military Combat Deployment in a Large Population-Based Study."  This study contained a conclusion that "among deployers, those reporting multiple combat exposures were 1.33 times more likely to report hypertension compared with noncombat deployers, although military deployers, in general, had a lower incidence of hypertension than nondeployers, and deployment with multiple stressful combat exposures appeared to be a unique risk factor for newly reported hypertension."  

Here, the examiner determined that the inconsistent report of positive association, the inherent biases and limitations of the positive studies, and the lack of consensus from standard medical reference renders the association between PTSD and hypertension less likely.  

The examiner opined that in the Veteran's case there is no supported hypertension diagnosis while in the service, and it is less likely that the Veteran's PTSD is the cause of his hypertension.  The Board finds this opinion lacking in that it failed to address whether or not the Veteran's hypertension was at least as likely as not aggravated by the service-connected PTSD.  

In October 2010, the same private cardiac specialist who provided the April 2010 medical opinion concluded that the Veteran's hypertension was exacerbated by his diagnosis of PTSD.  The physician noted that there was no question that at the level of stress with its attendant chronic increase in circulatory catecholamines would ultimately exacerbate the Veteran's hypertension.  

Most recently, in April 2011, the Veteran underwent a VA examination, during which he was diagnosed with ischemic heart disease, status-post myocardial infarction, coronary artery bypass graft, percutaneous transluminal coronary angioplasty (PCTA), and multiple PCTA/stent procedures, and with hypertension with unclear timing of onset.  

Here, the examiner opined that the Veteran's coronary artery disease is less likely as not secondary to or aggravated by his history of PTSD.  The examiner concluded that although the Veteran's private cardiologist wrote a statement of opinion suggesting a causative link between his PTSD and coronary artery disease, there was no specific evidence cited to substantiate the claim, and at present, there is no conclusive literature supporting a causative link between PTSD and hypertension or ischemic heart disease.  

The examiner noted that the Veteran has a family history of coronary artery disease, as well as elevated cholesterol, both of which are proven risk factors for the development of coronary artery disease.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this regard, based on the conflicting medical opinions of record, the Board finds that it is necessary to obtain additional medical opinions to more adequately addresses the medical nexus question in light the facts established by the evidence in the claims file.  

Recently, in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) the Court held that when a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or clearly and adequately explain why such clarification is unreasonable.  See 38 U.S.C.A. §§ 5103A(a), 7104(d)(1); Tyrues v. Shinseki, 23 Vet.App. at 184; 38 C.F.R. §§ 4.2, 19.9(a).  As such, the Board finds that a remand is warranted in order to afford the Veteran the opportunity to obtain clarification from the Veteran's private cardiac specialist regarding the basis of the opinion finding a causative link between the Veteran's PTSD, and his coronary artery disease and hypertension.  

If clarification from the Veteran's private cardiac specialist cannot be obtain, the Veteran must be afforded additional VA examinations to address the etiology of his cardiac disorder and his hypertension.  

Notably, VA treatment records show that the Veteran was treated for his cardiac disorder at Bridgeport Hospital.  Further, a VA Form 21-0960A-1, Ischemic Heart Disease (IHD) Benefits Questionnaire, dated in March 2011, shows treatment at Bridgeport Hospital and at St. Vincent's Hospital starting in 1993.  

Finally, the record contains multiple statements from the Veteran's private cardiac specialist, who has reported treating the Veteran for his cardiac disorder for a number of years.  

Significantly, no attempt has been made to solicit these records.  Hence, appropriate steps should be taken to request that the Veteran identify all healthcare providers that have treated him for his headache, cardiac, vertigo, and hypertension disorders, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Additionally, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  The claims file currently includes treatment records from the West Haven, Connecticut VA Medical Center (VAMC), dated through February 2010.  Hence, the RO must obtain all outstanding medical records from the West Haven VAMC, dated from February 2010 to the present.  

Finally, as the Veteran's claim for a TDIU rating is linked to these service connection claims, adjudication of the matter will be delayed pending the outcome of the matters involving service connection for a headache disorder, for vertigo, and for a cardiac disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Rice v. Shinseki, 22. Vet. App. 447 (2009).  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

A review of the claims file does not include such an opinion with respect to the Veteran's TDIU claim.  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO should take appropriate steps to request that the Veteran identify all healthcare providers that have treated him for his headache, cardiac, vertigo, and hypertension disorders, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically, the RO should seek to obtain records from St. Vincent's Hospital and Bridgeport Hospital, along with treatment records from the Veteran's private cardiac specialist referenced above.   All records and/or responses received should be associated with the claims file.  

2.  The RO should obtain from the West Haven VAMC all outstanding medical records from February 2010 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed headache disorder.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon the claims file review, the Veteran's reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current headache disability is due an event or incident of the Veteran's active service.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed vertigo.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current disability manifested by vertigo is due an event or incident of the Veteran's active service.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

5.  The RO must provide the Veteran with an opportunity to obtain a more thorough and complete opinion from his private cardiac specialist, referenced above, as to the etiology of his cardiac disorder and hypertension.  Specifically, the private cardiac specialist should be asked to comment specifically on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's cardiac disorder and/or hypertension are due to an event of the Veteran's period of active service or otherwise were caused or aggravated by a service-connected disability, specifically to include PTSD.  The private cardiologist should cite to any specific reference materials used to support the findings.  Any additional evidence received must be associated with the record.  

6.  If the Veteran's private cardiac specialist is unable to provide an opinion clarifying earlier findings, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed cardiac disorder and hypertension.  The examiner should identify all cardiac pathology present.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any cardiac disability or hypertension is due to an event of the Veteran's period of active service or otherwise was caused or aggravated by a service-connected disability, specifically to include PTSD.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

8.  Finally, the RO should schedule the Veteran for a VA psychiatric examination to address the issue of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that his service-connected disabilities, either separately or in combination, preclude the Veteran from securing and  following a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

9.  Following completion of all indicated development, the RO should readjudicate the remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


